Title: To Benjamin Franklin from Dumas, 31 December 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 31e. Xbre. 1779
J’eus hier le plaisir d’avoir la nouvelle, dont ci-joint copie. Notre Ami est parti ce matin, pour Amsterdam, les Etats de la province s’étant séparés. Il m’a remis les nouvelles protestations des villes. Vous les aurez, dès que je les aurai traduites.
Depuis plus de 15 jours que je suis de retour ici, je n’étois presque pas sorti, à cause d’un rhumatisme. Le gd. Facteur a trouvé cela fort mauvais, & avanthier, que je l’allai voir, il me fit une très-violente querelle d’Allemand, prétendant que je lui manquois, que je ne devois pas partir du Helder sans lui en donner préalablement connoissance, c’est-à-dire, demander permission. Je suppose que ce qui le piquoit, c’étoit de n’avoir eu occasion de se servir de moi pour faire accepter à Mr. Jones la Commission & le changemt. de pavillon. Je me modérai. Mais voyant enfin qu’il se mettoit tout-à-fait sur le pied de Maître à valet vis-à-vis de moi, & qu’il m’imputoit des choses odieuses, je parlai haut à mon tour, & j’allai déterminément le quitter pour toujours, lorsqu’il s’est radouci, & m’a fait entendre qu’il souhaittoit que nous nous vissions comme par le passé.
Recevez, Monsieur, mes voeux sinceres à l’occasion de ce nouvellement d’année. Je suis toujours avec le plus respectueux attachement, Monsieur Votre très humble & très obeissant serviteur
Dumas
 Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenip. des Etats-unis / &c. &c. / Passy./.
Notation: Dumas Decr. 31. 1779
